 1                               UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
 3
 4   DR. MUHAMMAD MIRZA and                             Case No.: 21-mc-80077-TSH
     ALLIED MEDICAL AND DIAGNOSTIC
 5   SERVICES, LLC,                                     (Case No. 1:20-cv-06329-LGS Pending in
 6                                                      Southern District of New York)
                     Subpoenaing Parties,
 7
             vs.
 8
     YELP, INC.,
 9
                     Subpoenaed Party.
10
11
                      DECLARATION OF LAUREN VALLI, ESQ.
12    IN OPPOSITION TO YELP, INC’s MOTION TO TRANSFER SUBPOENA-RELATED
13                        MOTION TO ISSUING COURT

14    I declare under penalty of perjury that the following is true and correct:
15
            1.      I am an attorney duly licensed to practice law in the State of New York, and I am
16
     an attorney of record for the plaintiffs in the underlying action referenced herein, and make this
17
18   declaration in opposition to Yelp, Inc.’s (“Yelp”) Motion to Transfer Subpoena-Related Motion

19   to Issuing Court (the “Motion to Transfer”) (Doc. No. 10).
20          2.       On April 13, 2021, I along with Plaintiffs’ other counsel of record received an
21
     email from Yelp’s corporate counsel, James Daire indicating that Yelp consented to transfer
22
     Plaintiffs’ Motion to Compel (Doc. No. 1) to the Southern District of New York and asked that
23
24   we confirm and send a proposed order by the end of day on April 15, 2021.

25          3.      On April 13, 2021, I conferred via telephone with Mr. Daire about Yelp’s
26
     position.
27
            4.      On April 15, 2021 I emailed Mr. Daire to inform him that Plaintiffs did not
28
     consent to the transfer. After sending that email, I had another telephone conference with him
 1
 2   during which I informed him that Plaintiffs would not enter into a stipulation, explaining that a

 3   hearing date had already been set by this Court on the Motion to Compel, the Motion to Compel
 4
     was properly before this Court in the Northern District of California and there was no reason for
 5
     its transfer.
 6
 7           5.      On November 9, 2020, the Southern District of New York issued in an order in

 8   Case No. 1:20-cv-06329-LGS requiring Plaintiffs to provide an update as to their efforts
 9   ascertaining and serving Defendant John Doe. A true and correct copy of that order is attached
10
     hereto as Exhibit A.
11
12
          I declare under penalty of perjury that the foregoing is true and correct.
13
14
      Dated: May 6, 2021
15
16
                                                           _____________________
17                                                         Lauren Valli, Esq.

18
19
20
21
22
23
24
25
26
27
28
